Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/22/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,465,381 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Amendments to the claims, filed on 12/22/2020, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 6,256,956 B1) in view of Gehlssen et al (US 6,103,152) and Foster (US 8,952,076).
Regarding claim 14, Davis teaches or suggest a moisture and air tight wrap (i.e., universal barrier component) comprising a moisture proof common base component of film, an insulation material or thermal break comprising foam, a first protective layer of film disposed over the thermal break; whereby the (abstract, col 4, line 48-col 5, line 9; col 6, lines 4-18; figure 4 of Davis below).

    PNG
    media_image1.png
    303
    634
    media_image1.png
    Greyscale

Davis further suggests the moisture and air tight wrap is assembled the method of the invention is not limited for use in openings having a square or rectangular shape; e.g., fewer or more pieces may be desired depending on the shape of the opening; and the essential steps of the method of the invention comprise sizing, and if necessary, cutting, the wrap to fit the internal dimensions of the opening; fixing the gasket to the col 6, lines 4-18; col 7, lines 18-30).
With regard to the thickness of the thermal break having a thickness substantially ranging from 5 mils to 50 mils, Davis teaches the thermal break comprises an insulation made of foam (col 5, lines 1-10), so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the thickness of the thermal break to optimize its insulative properties.
Davis fails to suggest a plurality of universal barrier components supplied in a roll form for use at a job site; a common base component of polyethylene film substantially 6 to 15 mills thick; the thermal break is made from millable polyurethane foam containing voids created by microspheres; and the protective outer layer is polyethylene and has a thickness substantially ranging from 3 to 40 mils thick.
Gehlssen teaches articles of polymer foam comprising polyurethane and microspheres (i.e., millable polyurethane foam containing voids created by microspheres) (abstract; col 7, lines 13-33).
Therefore, it would have obvious to one of ordinary skill in the art at the time of invention to substitute the foam of Gehlssen for the foam of Davis, since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Foster discloses a film-foam laminate for providing vapor barrier, cushioning, and sound reduction; wherein, the film-foam laminate of Foster includes a PE film that provides vapor barrier (i.e., a moisture barrier technically equivalent to the films used in Davis) (col 2, lines 40-50).
Therefore, it would have obvious to one of ordinary skill in the art at the time of invention to combine the film-foam laminate of Foster with the moisture and air tight wrap of Davis for a moisture and air tight wrap that provides a vapor barrier, cushioning, and sound reduction. In the alternative, it would have obvious to one of ordinary skill in the art at the time of invention to substitute the PE film of Foster for the sheets (common base component and protective outer layer) of Davis, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II). Furthermore, it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Foster discloses the PE film may have any desirable thickness, e.g., 0.001 inch to 0.01 inch (i.e., 1 to 10 mils) (col 6, lines 55-58); and one of ordinary skill in the art at the time of invention would have known adjusting the thickness of the film would optimize certain physical properties of the film such as tear strength. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the thickness of the film to optimize its physical properties such as tear strength.
Foster suggests using mini-rolls to supply the customer (col 7, lines 60-67); so Foster would have suggested to one of ordinary skill in the art at the time of invention a plurality of universal barrier components supplied in a roll form for use at a job site. 


Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record, Davis (US 6,256,956 B1) in view of Gehlssen et al (US 6,103,152), Foster (US 8,952,076), and Torobin (US 4,303,732 A) would have not necessarily suggested or otherwise rendered obvious to the skilled artisan at the time of invention the universal barrier system with the unique structure and features of instant claim 1. Specifically, but not necessarily limited to a universal barrier system comprising all the components (e.g., barrier tape and barrier edging) and their corresponding features and dimensions. 
Regarding claims 1-13 and 15-19, these claims directly or indirectly depend upon claim 1.
Regarding claim 20, the closest prior art of record, Davis (US 6,256,956 B1) in view of Gehlssen et al (US 6,103,152), Foster (US 8,952,076), and Torobin (US 4,303,732 A) would have not necessarily suggested or otherwise rendered obvious to the skilled artisan at the time of invention the universal barrier system with the unique structure and features of instant claim 20. Specifically, but not necessarily limited to a universal barrier system comprising all the components (e.g., barrier tape and barrier edging) and their corresponding features and dimensions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783